IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,704


EX PARTE ROSALI BONILLA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1056657 IN THE 179TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

 Alcala, J., not participating.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to forty-five years' imprisonment. The First Court of Appeals affirmed his
conviction. Bonilla v. State, No. 01-07-00387-CR (Tex. App.-Houston [1st Dist.] April 3, 2008, no
pet.).  
	Applicant contends that he was denied his right to file a pro se petition for discretionary
review. Appellate counsel filed an affidavit with the trial court. Based on her affidavit, the trial court
has entered findings of fact and determined that Applicant was denied his right to file a pro se
petition for discretionary review. The trial court recommended that we grant relief. We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time petition for discretionary
review of the judgment of the First Court of Appeals in case number 01-07-00387-CR that affirmed
his conviction in cause number 1056657 from the 179th District Court of Harris County. Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.

Delivered: December 7, 2011
Do not publish